
	

115 S3473 IS: Qualified Health Savings Account Distribution Act of 2018
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3473
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand permissible distributions from an employee's
			 health flexible spending account or health reimbursement arrangement to
			 their health savings account.
	
	
 1.Short titleThis Act may be cited as the Qualified Health Savings Account Distribution Act of 2018. 2.FSA and HRA terminations or conversions to fund HSAs (a)In generalSection 106(e)(2) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (2)Qualified HSA distributionFor purposes of this subsection— (A)In generalThe term qualified HSA distribution means, with respect to any employee, a distribution from a health flexible spending arrangement or health reimbursement arrangement of such employee directly to a health savings account of such employee if—
 (i)such distribution is made in connection with such employee establishing coverage under a high deductible health plan (as defined in section 223(c)(2)) after a significant period of not having such coverage, and
 (ii)such arrangement is described in section 223(c)(1)(B)(iii) with respect to the portion of the plan year after such distribution is made.
 (B)Dollar limitationThe aggregate amount of distributions from health flexible spending arrangements and health reimbursement arrangements of any employee which may be treated as qualified HSA distributions in connection with an establishment of coverage described in subparagraph (A)(i) shall not exceed an amount equal to the sum of—
 (i)the dollar amount in effect under section 125(i)(1) (twice such amount in the case of coverage which is described in section 223(b)(2)(B)), plus
 (ii)an amount equal to the maximum unused amounts remaining at the end of a plan year in a health flexible spending arrangement which are permitted to be paid or reimbursed to plan participants for qualified medical expenses incurred during the following plan year, as provided in Internal Revenue Service Notice 2013–71 (as in effect on the date of the enactment of the Qualified Health Savings Account Distribution Act of 2018)..
 (b)Conversion to HSA-Compatible arrangement for remainder of plan yearSection 223(c)(1)(B)(iii) of such Code is amended to read as follows:  (iii)coverage under a health flexible spending arrangement or health reimbursement arrangement for the portion of the plan year after a qualified HSA distribution (as defined in section 106(e)(2) determined without regard to subparagraph (A)(ii) thereof) is made, if the terms of such arrangement which apply for such portion of the plan year are such that, if such terms applied for the entire plan year, then such arrangement would not be taken into account under subparagraph (A)(ii) of this paragraph for such plan year, and.
			(c)Inclusion of qualified HSA distributions on W–2
 (1)In generalSection 6051(a) of such Code is amended by striking and at the end of paragraph (16), by striking the period at the end of paragraph (17) and inserting , and, and by inserting after paragraph (17) the following new paragraph:  (18)the amount of any qualified HSA distribution (as defined in section 106(e)(2)) with respect to such employee..
 (2)Conforming amendmentSection 6051(a)(12) of such Code is amended by inserting (other than any qualified HSA distribution, as defined in section 106(e)(2)) before the comma at the end. (d)Effective dateThe amendments made by this section shall apply to distributions made after December 31, 2018, in taxable years ending after such date.
			
